UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07493) Hennessy Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt A T & T, Inc. 4/29/2011 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind auditors Issuer For For 3. Approve 2011 Incentive Plan Issuer For For 4. Advisory vote on exe. Comp. Issuer For 3 year 5. Advisory vote on frequency of vote on exe. Comp Issuer 3 years Against 6. Political contributions shareholder Against Against 7. Special stockholder meetings shareholder Against Against 8. Written consent shareholder Against Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pfizer Incorp. 4/28/2011 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2, Rat KPMG Issuer For For 3. Adv. Vote on exe. Comp Issuer For 2 years 4. Frequency of future vote on exe comp. Issuer 2 years Against 5. Prop re publication of political contributions shareholder Against Against 6. Prop re public policy initiatives shareholder Against Against 7. Prop re pharmeaceutical price restraints shareholder Against Against 8. Prop re action by written consent shareholder Against Against 9. Prop re special shareholder meetings shareholder Against Against 10. Prop re animal research shareholder Against Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Verizon Comm. 5/5/2011 VZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg. public a/c firm Issuer For For 3. Advisory vote related to exe. Comp. Issuer For 1 years 4. Frequency on votes for exe. Comp. Issuer 1 year Against 5. Disclose prior goernment service shareholder Against Against 6. Performan stock unite performance thresholds shareholder Against Against 7. Cumulative voting shareholder Against Against 8. Shareholder right to calla special meeting shareholder Against Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Coca-Cola Co. 4/27/2011 KO Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approval of the performance measures under plan. Issuer For For 4. Approval of the plan to preserve the tax deduct. Of awards. Issuer For For 5. Advisory vote on exe. Comp Issuer For 1 year 6. Advisory vote on frequency of pay vote Issuer 1 year Against 7. Proposal re a report on Bisphenol-A shareholder Against Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kraft Foods, Inc. 5/24/2011 KFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory Vote on exe. Comp. Issuer For 1 year 3. Frequency of an exe. Comp vote. Issuer 1 years For 4. Approval of 2006 stock comp. plan for non-employee Dire. Issuer For For 5. Rat PricewaterhouseCoopers Issuer For Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Electric 4/27/2011 GE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Advisory resolution on exe. Comp Issuer For 1 years 4. Frequency of vuture votes on exe. Comp Issuer 1 year Against 5. Cumulative voting shareholder Against Against 6. Future Stock options shareholder Against Against 7. Withdraw stock options granted to executives shareholder Against Against 8. Climate change risk disclosure shareholder Against Against 9. Transparency in animal research shareholder Against Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt McDonalds 5/19/2011 MCD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adv. On appmnt. Of ind reg public a/cing firm Issuer For For 3. Adv. Vote on executive comp Issuer For 1 Year 4.Adv. Vote frequency of votes on exe. Comp Issuer For For 5. Eliminate super majority voting requirements in Article 12. Issuer For For 6. Eliminate super majority voting requirements in Aritcle 13. Issuer For For 7. Eliminate super majority voting requirements in Article 14. Issuer For Against 8. Adv. Vote on porp relating to classified board. shareholder Against Against 9. Adv. Vote on prop relating to the use of controlled shareholder Against atmosphere stunning. Against 10. Adv. Vote on prop relating to a report on children's nutrition shareholder Against Against 11. Adv. Vote on prop relating to beverage containers. shareholder Against Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Frontier Comm. 5/12/2011 FTR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adv. Prop. On executive comp. Issuer For 1 year 3. Frequency of vote on exe. Comp Issuer For Against 4. A shareholder proposal. shareholder Against For 5. Rat KPMG Issuer For Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Merck & Co. 5/24/2011 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public accounting firm. Issuer For For 3. Adv. Vote on exe. Comp Issuer For 3 years 4. Frequency of votes for exe. Comp Issuer For Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Chevron Corp. 5/25/2011 CVX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm. Issuer For For 3. Adv. Vote on executive officer compensation Issuer For 1 year 4. Frequency of votes on executive officer comp. Issuer 1 year Against 5. Ind director with environmental expertise shareholder Against Against 6. Human rights committee shareholder Against Against 7. Sustainablility metric for exe. Comp. shareholder Against Against 8. Guidelines for country selection shareholder Against Against 9. Financial risks from climate change shareholder Against Against 10. Hydraulic fracturing shareholder Against Against 11. Offshore oil wells shareholder Against Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Verizon Comm. 5/5/2011 VZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Director Issuer For For 2. Rat of ind. Reg. public a/c ing firm Issuer For For 3. Adv. Vote related to exe. Comp. Issuer For 1 year 4. Frequency of votes on exe. Comp. Issuer For Against 5. Disclose prior government service shareholder Against Against 6. Performance stock unit performance thresholds. shareholder Against Against 7. Cumulative voting shareholder Against Against 8. Shareholder right to call a special meeting. shareholder Against Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Intel Corp. 5/19/2011 INTC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Amendment of the 2006 equity incentive plan Issuer For For 4. Amendment of the 2006 stock purchase plan Issuer For For 5. Adv. Vote on executive comp. Issuer For No recommendation 6. Frequency of votes for executive compenstation Issuer For Hennessy Balanced Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Home Depot 6/2/2011 HD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of votes for executive compensation Issuer 1 year For 5. Implement shareholder ability to act by written consent Issuer For Against 6. Prop re cumulative voting shareholder Against Against 7. Prop re special shareholder meetings shareholder Against Against 8. Prop re emplyment diversity report shareholder Against Against 9. Prop re electioneering policies and contributions shareholder Against Hennessy Total Return Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Intel Corp. 5/19/2011 INTC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Amendment of the 2006 equity incentive plan Issuer For For 4. Amendment of the 2006 stock purchase plan Issuer For For 5. Adv. Vote on executive comp. Issuer For No recommendation 6. Frequency of votes for executive compenstation Issuer For Hennessy Total Return Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Frontier Comm 5/12/2011 FTR Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Adv. Prop. On executive comp. Issuer For 1 year 3. Frequency of votes for exe. Compensation Issuer For Against 4. Consider and vote on shareholder proposal shareholder Against For 5. Rat. KPMG Issuer For Hennessy Total Return Period: 7/1/10 to 6/30/11 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Home Depot 6/2/2011 HD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Advisory vote on executive compensation Issuer For 1 year 4. Frequency of votes for executive compensation Issuer 1 year For 5. Implement shareholder ability to act by written consent Issuer For Against 6. Prop re cumulative voting shareholder Against Against 7. Prop re special shareholder meetings shareholder Against Against 8. Prop re emplyment diversity report shareholder Against Against 9. Prop re electioneering policies and contributions shareholder Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hennessy Funds, Inc. By (Signature and Title)* /s/ Neil J. Hennessy Neil J. Hennessy Chief Executive Officer Date August 8, 2011
